Title: James Lovell to Abigail Adams, 1 March 1781
From: Lovell, James
To: Adams, Abigail


     
      
       March 1st. 1781
      
     
     In my last I told you that the Case which was brought to my Lodgings for your Benefit did not appear full according to the common Mode of Packing for a Voyage. I ought to have endeavored to give you a Kind of Invoice of its Contents. I had not Time. It will now perhaps enable you to decide whether there have been Filchings if I give you only the following Sketch.
     For Mrs. Adams
     18 Ells of Diaper at 10
     some Persian & Gauze
     Gloves & a Band Box with a number of small Articles Fans Ribbons Lace Ferrets
     Threads of difft. Colrs, and Cotton for Tambour
     3 pieces Linnen
     White Broad Cloth & some Yards of blue Silk
     a Box of Tea
     For Mr. Wibert
     Black broad Cloth
     2 ps. Linnen
     1 ps. Cambrick
     Silk Hose. Gloves. Hankerchifs. sewing silk
     For Mr. Cranch
     Broad Cloth & Serge
     1 ps. Linnen
     
     1 ps. Cambrick
     Silk Hose
     For Mr. Shute
     6 Ells Linnen
     For Mr. Tuffts
     1 ps. Cambrick
     some Gauze & Fans
     Mr. P. B. Adams
     1 ps. Linnen
     1 ps. Chintz
     12 Handkerchfs.
     some black Parisnett & Lace
     What made me most apprehend Roguery is finding no Cambrick for yourself. However, there was such a general Slovenlyness in the Packing, that there is Room to hope the Vacancy is no Proof of Loss.
     The Articles of Confederation have been signed by the delegates of Maryland this day, which will have a good Effect in Europe if not in America.—But it is needless to enlarge on this or any other Topic of Intelligence as the Opportunity by Doctr. Winship will be slower than the Post. Perhaps I shall send you some little Articles, at least the Band Box, or the Tea Box.
    